                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SANDRA TORA HOLLANDSWORTH,                           Case No. 4:18-cv-07513-KAW
                                   8                     Plaintiff,                           SECOND ORDER TO SHOW CAUSE
                                   9              v.                                          Re: Dkt. Nos. 9, 14
                                  10     JUDICIAL COUNCIL OF CALIFORNIA,
                                         STATE OF CALIFORNIA, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 13, 2018, Plaintiff filed this civil action and application to proceed in forma

                                  14   pauperis. On February 27, 2019, the Court granted Plaintiff’s application to proceed in forma

                                  15   pauperis. Pursuant to 28 U.S.C. § 1915(e)(2), the Court then screened Plaintiff’s complaint and

                                  16   found it deficient, finding that Plaintiff had failed to set forth a “short and plain statement of the

                                  17   claim showing that the pleader is entitled to relief.” (Dkt. No. 13 at 3.) The Court ordered Plaintiff

                                  18   to file an amended complaint that provided the legal and factual basis for all claims by March 27,

                                  19   2019. Id. The Court warned that the failure to do so would result in the case being reassigned to a

                                  20   district judge with the recommendation that the case be dismissed. Id.

                                  21          On March 22, 2019, Plaintiff filed an administrative motion requesting that the deadline to

                                  22   file her amended complaint be extended to May 29, 2019, which was granted. (Dkt. Nos. 11 &

                                  23   13.) Plaintiff was referred to the Federal Pro Bono Project’s Help Desk for assistance. (Dkt. No.

                                  24   13 at 1.) Plaintiff did not file her amended complaint by the deadline, and, on June 6, 2018, the

                                  25   undersigned issued an order to show cause why the case should not be dismissed for failure to

                                  26   prosecute. (Dkt. No. 14 at 1.) Plaintiff was given until June 28, 2019 to file both a response to the

                                  27   order to show cause and her first amended complaint. To date, Plaintiff has done neither.

                                  28          Accordingly, the Court ORDERS Plaintiff to show cause, by August 12, 2019, why the
                                   1   case should not be dismissed for failure to prosecute, why she did not timely file the amended

                                   2   complaint, and why she did not timely respond to the first order to show cause. Additionally,

                                   3   Plaintiff shall file the first amended complaint. The response to the second order to show cause

                                   4   and the first amended complaint should be filed as separate documents. Failure to file both

                                   5   documents by the deadline will result in the Court reassigning the case to a district judge with the

                                   6   recommendation that the case be dismissed for failure to prosecute.

                                   7          Again, Plaintiff may wish to contact the Federal Pro Bono Project's Help Desk for

                                   8   assistance—a free service for pro se litigants—by calling (415) 782-8982 to make an appointment.

                                   9   Plaintiff may also wish to consult the manual the court has adopted to assist pro se litigants in

                                  10   presenting their case. This manual, and other free information for pro se litigants, is available

                                  11   online at: http://cand.uscourts.gov/proselitigants.

                                  12          Lastly, the August 20, 2019 case management conference is continued to September 17,
Northern District of California
 United States District Court




                                  13   2019 at 1:30 p.m. in Courtroom 4, 1301 Clay Street, Oakland, California. Case management

                                  14   statements are due on or before September 10, 2019.

                                  15          IT IS SO ORDERED.

                                  16   Dated: July 17, 2019
                                                                                                 __________________________________
                                  17                                                             KANDIS A. WESTMORE
                                  18                                                             United States Magistrate Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                             2
